Title: From George Washington to John Hancock, 19 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 19th Jany 1777

The fluctuating State of an Army composed chiefly of Militia, bids fair to reduce us to the Situation in which we were some little time ago, that is, of scarce having any Army at all, except Reinforcements speedily arrive. One of the Battalions from the City of Philadelphia goes home to day, and the other two only remain a few days longer upon Courtesy. The time for which, a country Brigade under Genl Mifflin, came out, is expired, and they stay from day to day by dint of Sollicitation. Their Numbers much reduced by desertions. We have about Eight hundred of the Eastern Continental Troops remaining, of twelve or fourteen hundred who at first agreed to stay, part engaged to the last of this Month and part to the middle of next. The five Virginia Regiments are reduced to a handful of Men, as are Colo. Hands, Smallwoods and the German Battn. A few days ago Genl Warner arrived with about seven hundred Massachusets Militia engaged to the 15th March.

Thus you have a Sketch of our present Army, with which we are obliged to keep up Appearances, before an Enemy already double to us in Numbers, and who from every account are withdrawing their Troops from Rhode Island to form a junction of their whole Army, and make another Attempt either to break up ours, or penetrate towards Philada a thing by no means difficult now, as the Ice affords an easy Passage over the Delaware. I dont yet know what effect, Genl Heaths moving down towards New York, will have. Yesterday Morning a considerable firing was heard, which seemed to be about Kings-Bridge. I am in hopes that his Appearance on that Quarter with a pretty large force will oblige them to withdraw part of theirs from Jersey, to secure the City of New York, which by late Accounts is weakly garrisoned.
Genl Heath has all the Eastern and York Militia with him, except the small Brigade under Genl Warner that I mentioned before, one Regiment of Connecticut stopped at providence in Rhode Island, and a Number (how many I dont know) requested by Genl Schuyler to be sent to Ticonderoga.
If it should appear that they are regardless of the diversion made by Genl Heath, and persist in their plan of drawing their whole Army together in Jersey, I must order him over with all his Troops, except as many as are necessary to garrison the Forts and guard the Passes in the Highlands.
I have ordered away every Officer that could be spared, some to recruit, and some to collect the scattered Men of the different Regiments, who are dispersed almost over the Continent. For of the vast Numbers sent to the Hospitals at different times, few ever returned after they got well.
As Militia must be our dependance, till we can get the new Army raised and properly arranged, I must intreat you to continue your endeavours with the States of Pennsylvania, Maryland and Virginia to turn out every man they possibly can, and for some longer time than they generally have stipulated for. If they agree for a Month or any limited time, it should commence from the time they actually join the Army, and not from the time they leave their homes, otherwise the marching backwards and forwards consumes the term of engagement.
I think these demands of Aid should be made as quietly as the nature of the Case will admit of, especially at this time when we are deceiving our Enemies with false Opinions of our Numbers. For to boast of our superiority in that respect on one hand, and to call publicly on the people for Assistance on the other, is an impropriety too glaring. Indeed it has been already noticed in some publications that I have seen from New York. I have the Honor to be Sir most respectfully Yours

Go: Washington

